NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RONALD TRACY PAYNE,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4995
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Ronald Tracy Payne, pro se.


PER CURIAM.

              Affirmed. See § 775.084(4)(h), Fla. Stat. (2014); Payne v. State, 241 So.

3d 120 (Fla. 2d DCA 2017) (table decision); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Shaw v. State, 780

So. 2d 188 (Fla. 2d DCA 2001); Jackson v. State, 640 So. 2d 1173 (Fla. 2d DCA 1994);

Martell v. State, 676 So. 2d 1030 (Fla. 3d DCA 1996).



MORRIS, SLEET, and ATKINSON, JJ., Concur.